Citation Nr: 0928987	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from December 1953 to December 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss, and for tinnitus.  In May 2009, the Board requested an 
expert medical opinion from the Veterans Health 
Administration (VHA) in this matter.

At the Veteran's request, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
hearing loss is related to his active military service, or 
that bilateral hearing loss as an organic disease of the 
nervous system was manifested to a compensable degree within 
one year after the Veteran's separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's tinnitus 
is related to active service, or that tinnitus as an organic 
disease of the nervous system was manifested to a compensable 
degree within one year after his separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may incurrence in service be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may incurrence in service be presumed.  38 U.S.C.A. §§  
1110, 1112, 1137 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2004 and August 2004 that 
fully addressed the notice elements in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes the RO sent 
the Veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO made 
attempts to obtain the Veteran's service treatment records 
(STRs), but received notice that his STRs were presumably 
destroyed by an accidental fire at the National Personnel 
Records Center (NPRC) facility in July 1973.  The Veteran 
obtained morning reports from his period of service, and 
submitted those to the RO for consideration.  A VA 
examination was conducted in January 2005, and in May 2009 
the Board requested a VHA medical opinion in this matter.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss or tinnitus), become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

III.  Factual Background and Analysis

The Veteran contends that he was treated for scarlet fever 
during his active duty service (in 1954), and that as a 
result of the scarlet fever he now has hearing loss and 
tinnitus.  He claims that during service he had a very high 
fever as a result of the scarlet fever, and this caused 
sensory damage.  He has alternatively contended that his 
bilateral hearing loss and tinnitus were caused by his 
exposure to rifle noise and canine corps noise in service, 
without hearing protection.

At the outset, the Board notes that NPRC has advised that the 
Veteran had "fire-related" service, which means that, based 
upon his period of service, his military records were 
presumably destroyed by fire at the NPRC facility in Missouri 
in July 1973.  The Board is mindful that, in a disability 
claim such as this, where the Veteran's STRs may be 
unavailable, there is a heightened obligation to explain our 
findings and conclusions, and to consider carefully the 
benefit-of-the- doubt rule in our decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

The only STR available is the Veteran's service separation 
examination, dated in November 1955, which shows that he had 
normal hearing of 15/15 on whispered voice testing.  On his 
separation examination it was also noted that he had been 
treated at Fort Ord in 1954 for scarlet fever.  After 
service, the first indication of hearing loss was a private 
audiometric evaluation dated in May 1993.  It was noted that 
the appellant had a history as a firearms instructor and 
served in the "Army - Korea", and went hunting as a 
teenager.  

The Board acknowledges that the lack of any evidence showing 
the Veteran exhibited bilateral hearing loss or tinnitus 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaint of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court of Appeals for Veterans Claims 
has held where there is no evidence of the Veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the Veteran has current hearing 
loss disability and/or tinnitus that is causally related to 
service.

As noted above, the first post-service indication of hearing 
loss was a private audiometric evaluation dated in May 1993.  
It was noted that the appellant had a history as a firearms 
instructor and served in the "Army - Korea", and had 
participating in hunting as a teenager.  There was no report 
of tinnitus at that time.  The first post-service indication 
of tinnitus was on VA examination in 2005, when the Veteran 
reported he had bilateral intermittent tinnitus, of gradual 
onset.  The examiner indicated that the tinnitus was as 
likely as not due to the same etiology as his hearing loss.

Upon careful review of the evidence, the Board notes that 
what is missing in this case is competent evidence of a link 
between the Veteran's bilateral hearing loss and/or tinnitus 
and his active duty service.  In that regard, the Board notes 
that on his VA examination in January 2005 the Veteran 
reported a history of in-service noise exposure including two 
years firing rifles, canine corps - veterinary specialist, 
with no hearing protection provided.  He reported 24 years of 
post-service exposure to small arms fire as required for law 
enforcement personnel, and that part time hearing protection 
was provided toward the end of his civilian career.  The 
diagnosis was mild to moderately severe combined 
sensorineural hearing loss on the right and moderately severe 
combined sensorineural hearing loss on the left.  The 
examiner indicated the Veteran's hearing loss was of a 
sensory/neural type, with no significant conductive component 
found.  The examiner found there had been no complaint of 
hearing loss prior to 1993, after a significant occupational 
noise exposure with firearms training, mostly without hearing 
protection, which was consistent with the Veteran's report of 
dismissal from work as a 911 dispatch operator in the early 
1990s due to inability to communicate effectively by 
telephone.  The examiner opined, in light of the Veteran's 
history and in the absence of earlier audiometric testing 
records to the contrary, that his current hearing loss with 
tinnitus is "less likely than not" due to his military 
service which ended in 1995, and is "more likely" due to 
other causes in the intervening 38 years of civilian life 
between 1955 and 1993.

In a June 2009 VHA opinion, an otolaryngologist reviewed the 
Veteran's claims file, and noted that he had been treated for 
scarlet fever in 1954.  The examiner indicated that scarlet 
fever can cause acute otitis media, which can be associated 
with severe earache, fever, middle ear effusion, and 
sometimes perforation in the eardrum with drainage.  The 
examiner indicated such symptoms would have been an acute 
condition which resolved upon resolution of the scarlet 
fever, and that no long term effects or subsequent gradual 
progression of hearing loss were known to occur from scarlet 
fever.  The examiner acknowledged that severe acute infection 
in the middle ear can permanently damage hearing, but noted 
that this would have been detected upon separation from 
service and the Veteran would have complained of such a 
problem at that time - neither of which occurred in this 
case.  The examiner agreed with the January 2005 VA 
examiner's opinion, finding that his sensorineural hearing 
loss was "likely to be a much later loss of hearing, either 
from aging or noise exposure".  The examiner further opined 
that the Veteran's hearing loss is "highly unlikely" and 
"not likely" related to scarlet fever in 1954, and is 
"more likely" related to his subsequent exposure to 
acoustic trauma during his civilian life over the ensuing 
decades.

Thus, there are two VA examiners who have essentially opined 
that there is no causal or etiological link between the 
Veteran's currently claimed bilateral hearing loss and 
tinnitus and his military service.  The Veteran has submitted 
no competent medical evidence to the contrary.

The Board acknowledges the Veteran's belief that his hearing 
loss and tinnitus are related to service - either to noise 
exposure therein or to scarlet fever.  It is true that his 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau; Buchanan, 
supra.  He is certainly competent to report exposure to loud 
noise in service, and to report hearing loss symptoms he may 
have experienced in service.  However, the Board does not 
believe that linking in-service noise exposure to the onset 
of bilateral sensorineural hearing loss, as contrasted to 
merely reporting transient hearing loss symptoms in service, 
is subject to lay diagnosis.  That is to say, the Board finds 
no basis for concluding that a lay person, such as the 
Veteran, would be capable of discerning whether he now has, 
many years after service, bilateral sensorineural hearing 
loss related to service, in the absence of specialized 
training.  

The Board also notes that, despite the Veteran's assertions 
that he had hearing loss in service, his hearing was within 
normal limits on his separation examination.  Moreover, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
38-year span from service until hearing loss was reported in 
1993 is evidence against his claim of any continuity of 
symptoms after service.

With consideration of the record, the length of time 
following service prior to a recorded diagnosis of bilateral 
sensorineural hearing loss and report of tinnitus, and the 
absence of any medical opinion suggesting a causal link 
between the Veteran's bilateral hearing loss and tinnitus and 
his active military service, the Board finds that the 
preponderance of the evidence is against his claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims of service connection for bilateral hearing 
loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


